Citation Nr: 1733832	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  12-15 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for cone dystrophy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1973, October 1973 to May 1980, and December 1990 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran and his wife provided testimony during a videoconference hearing before the undersigned; a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his cone dystrophy is related to exposure to bright lights or welding during his service.  

He was afforded a VA examination in July 2012. The examiner opined that the Veteran's cone dystrophy is not caused by the Veteran's exposure to bright lights or to welding.  She stated that it is a genetic condition and not caused by external events.  She further explained that there are two types of the disorder - progressive and stationary.  With progressive the symptoms become worse over time.  The onset of progression and severity can vary greatly, and symptoms may appear early in life or in adulthood.  Regarding the stationary type, the individual has the condition from early childhood with symptoms that generally stay the same over the lifetime.  

Congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  However, VA's General Counsel held that the existence of a hereditary disease under 38 C.F.R. § 3.303 (c) does not always rebut the presumption of soundness, and that service connection may be granted for hereditary diseases which either first manifest themselves during service or which preexist service and progress at an abnormally high rate during service.  Id.  The General Counsel stated that the mere genetic or familial predisposition to develop the symptoms, even if the individual was almost certain to develop the condition at some time in his life, did not constitute having the disease.  Only when symptomatology and/or an active disease process existed could a claimant be said to have developed the disease.  See VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 26, 1990).

The examiner stated that cone dystrophy may be progressive or stationary, but did not indicate which one was the Veteran's type.  Thus, the Veteran's appeal presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  These questions include whether the currently diagnosed cone dystrophy is a congenital disease or defect or whether it is an acquired disability that had its onset during service or underwent a permanent aggravation during the Veteran's active duty service.  When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that subsequent to the VA examination, the Veteran submitted additional service treatment records that have not been considered by a VA examiner.  

For the above reasons, a supplemental opinion is needed.

Accordingly, the case is REMANDED for the following actions:

1. Make the Veteran's claims file available to the July 2012 VA examiner for review in conjunction with providing a supplemental medical opinion.  If the July 2012 VA examiner is no longer available, then the claims file should be forwarded to another appropriate VA examiner for a medical opinion.  If another examination is deemed necessary then it should be scheduled.  

For the purposes of offering opinions, the clinician is advised that "defects or abnormalities" of congenital, developmental, familial, or hereditary origin are normally static conditions which are incapable of improvement or deterioration.  VAOPGCPREC 67-90 (1990).  In contrast, a "disease process" of congenital, developmental, familial, or hereditary origin is usually capable of improvement or deterioration.  Id.   As such, the terms congenital "defect or abnormality" and congenital "disease process" have very specific meanings, with the former denoting a nature of being static and the latter denoting a nature of change.

Based on a review of the record, to specifically include the additional service treatment records, the examiner should address the following:

a) Is the Veteran's cone dystrophy a "defect or abnormality" or a "disease process"?  The examiner is to consider the definitions set forth above, and if deemed warranted may seek guidance from medical text or literature, regarding the proper classification of this condition.

b) If the cone dystrophy is a "disease process" of congenital, developmental, familial, or hereditary origin, the clinician is asked to address the following:

* Did the Veteran's cone dystrophy, which was not noted upon entry into service, clearly and unmistakably exist prior to service?

* If so, was it clearly and unmistakably NOT aggravated (permanently worsened) by service?  If aggravation is found to exist, does the evidence of record clearly and unmistakably show that such permanent worsening was due to its natural progression?

c) If cone dystrophy did not exist prior to service or not was not aggravated during service, did it at least as likely as not (50 percent degree of probability or higher) have its ONSET during service?

d) The clinician must provide a complete rationale for all opinions expressed, based on clinical experience, medical expertise, and established medical principles.

2.  Ensure that the information provided in the examination report satisfies the above directive and, if not, return the report for corrective action.  Then, review the claims file and readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond. The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




